  Case 19-17058-ABA              Doc 12      Filed 04/16/19 Entered 04/16/19 10:25:10             Desc Main
                                             Document     Page 1 of 4

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
-------------------------------------------------------------------X
                                                                       :
 IN RE:                                                                :   CASE NO.: 19-17058
                                                                       :   CHAPTER: 13
 Joanne Aungst                                                         :
                                                                       :   NOTICE OF APPEARANCE
 Debtor                                                                :
                                                                       :   HON. JUDGE.:
                                                                       :   ANDREW B. ALTENBURG JR.
                                                                       :
                                                                       :
                                                                       :
                                                                       :
-------------------------------------------------------------------X


        PLEASE TAKE NOTICE that the undersigned hereby appears in the above-captioned Chapter
13 case on behalf of Selene Finance LP, and hereby requests that all notices given or required to be
given in these cases, and all papers served or required to be served in these cases, be given to and
served upon the following:


                                                     FRIEDMAN VARTOLO, LLP
                                                     Attorneys for Selene Finance LP
                                                     85 Broad Street, Suite 501
                                                     New York, New York 10004
                                                     bankruptcy@FriedmanVartolo.com


        PLEASE TAKE FURTHER NOTICE that the foregoing demand includes all pleadings of
any kind including, without limitation, all notices, motions, complaints and orders, whether written or
oral, formal or informal, however transmitted, related in any way to the debtor, its property or its
estates. The persons listed above request that their names and addresses be added to the mailing matrix.


        PLEASE TAKE FURTHER NOTICE that neither this Notice of Appearance and Demand for
Service of Papers nor any later appearance, pleading, proof of claim, claim, or suit shall constitute a
waiver of (i) the right to have final orders in non-core matters entered only after de novo review by a
District Judge, (ii) the right to trial by jury in any proceeding triable in this case or any case,
controversy, or proceeding related to this case, (iii) the right to have the District Court withdraw the
  Case 19-17058-ABA         Doc 12     Filed 04/16/19 Entered 04/16/19 10:25:10             Desc Main
                                       Document     Page 2 of 4

reference in any matter subject to mandatory or discretionary withdrawal, (iv) any objection to the
jurisdiction or venue of this Court for any purpose other than with respect to this Notice, (v) an election
of remedy, or (vi) any other right, claim, defense, setoff, or recoupment, in law or in equity, under any
agreement, all of which are expressly waived.


Dated: April 16, 2019
       New York, New York

                                              By: /s/ Jonathan Schwalb, Esq.
                                              Jonathan Schwalb, Esq.
                                              FRIEDMAN VARTOLO, LLP
                                              Attorneys for Selene Finance LP
                                              85 Broad Street, Suite 501
                                              New York, New York 10004
                                              T: (212) 471-5100
                                              F: (212) 471-5150
Case 19-17058-ABA               Doc 12     Filed 04/16/19 Entered 04/16/19 10:25:10      Desc Main
                                           Document     Page 3 of 4


     UNITED STATES BANKRUPTCY COURT
     DISTRICT OF NEW JERSEY

     Caption in Compliance with D.N.J. LBR 9004-1(b)

     Jonathan Schwalb, Esq.
     Friedman Vartolo LLP
     85 Broad Street, Suite 501
     New York, New York 10004
     P: (212) 471-5100
     Attorneys for Selene Finance LP                     Case No.:                 19-17058
                                                                             ____________________

                                                         Chapter:                     13
                                                                             ____________________


     In Re:                                              Adv. No.:           ____________________
     Joanne Aungst                                       Hearing Date:       ____________________

                                                         +RQJudge:        Andrew B. Altenburg Jr.
                                                                            ____________________




                                     CERTIFICATION OF SERVICE

1. I, ____________________________
       Theodore Weber              :

           ‫ ܆‬represent ______________________________ in the this matter.

                                             Jonathan Schwalb, Esq.
           ‫ ܆‬am the secretary/paralegal for ___________________________, who represents
           ______________________________
           Selene Finance LP              in the this matter.

           ‫ ܆‬am the ______________________ in the this case and am representing myself.



2.         On _____________________________
                      April 16, 2019       , I sent a copy of the following pleadings and/or documents
           to the parties listed in the chart below.
              - Notice of Appearance



3.         I certify under penalty of perjury that the above documents were sent using the mode of service
           indicated.

Date:      _______________________
           April 16, 2019                                /s/ Theodore Weber
                                                         __________________________________
                                                         Signature
Case 19-17058-ABA       Doc 12   Filed 04/16/19 Entered 04/16/19 10:25:10         Desc Main
                                 Document     Page 4 of 4




 Name and Address of Party Served        Relationship of               Mode of Service
                                        Party to the Case
Joanne Aungst                                               ‫ ܆‬Hand-delivered
408 Copley Road
                                      Debtor(s)             ‫ ܆‬Regular mail
Haddonfield, NJ 08033
                                                            ‫ ܆‬Certified mail/RR
                                                            ‫ ܆‬E-mail
                                                            ‫ ܆‬Notice of Electronic Filing (NEF)
                                                            ‫ ܆‬Other _____________________
                                                              (as authorized by the court *)

Isabel C. Balboa                                            ‫ ܆‬Hand-delivered
Chapter 13 Standing Trustee
Cherry Tree Corporate Center         Debtor(s) Attorney     ‫ ܆‬Regular mail
535 Route 38 - Suite 580                                    ‫ ܆‬Certified mail/RR
Cherry Hill, NJ 08002
                                                            ‫ ܆‬E-mail
                                                            ‫ ܆‬Notice of Electronic Filing (NEF)
                                                            ‫ ܆‬Other _____________________
                                                              (as authorized by the court *)

U.S. Trustee                                                ‫ ܆‬Hand-delivered
US Dept of Justice
Office of the US Trustee             Trustee                ‫ ܆‬Regular mail
One Newark Center Ste 2100                                  ‫ ܆‬Certified mail/RR
Newark, NJ 07102
                                                            ‫ ܆‬E-mail
                                                            ‫ ܆‬Notice of Electronic Filing (NEF)
                                                            ‫ ܆‬Other _____________________
                                                              (as authorized by the court *)

                                                            ‫ ܆‬Hand-delivered
                                                            ‫ ܆‬Regular mail
                                                            ‫ ܆‬Certified mail/RR
                                                            ‫ ܆‬E-mail
                                                            ‫ ܆‬Notice of Electronic Filing (NEF)
                                                            ‫ ܆‬Other _____________________
                                                              (as authorized by the court *)



                                            2
